           Case 2:19-cv-02343-MMB Document 59 Filed 10/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONIQUE SPEIGHTS                                               CIVIL ACTION

                            v.                                 NO. 19-2343

ARSENS HOME CARE INC. d/b/a
CAREGIVERS AMERICA


ORDER RE MOTION TO STRIKE DEFENDANT’S EXPERT REPORT AND WITNESS

          AND NOW, on this 28th day of October, 2020, after careful consideration of Plaintiff

Monique Speights’ Motion to Strike Defendant’s Expert Report and Witness (ECF 33) and

Defendant Arsens Home Care Inc’s Response (ECF 42), for the reasons stated in the attached

memorandum it is hereby ORDERED as follows:

             1. Plaintiff’s Motion to Strike the Expert Report and Witness regarding what

                  constitutes a reasonably diligent job search and how Plaintiff’s efforts compare to

                  that standard is DENIED; and

             2. Plaintiff’s Motion to Strike the Expert Report and Witness is GRANTED regarding

                  the conclusions that Plaintiff’s search was not diligent and that Plaintiff should have

                  found a job within six months.

                                                                BY THE COURT:

                                                                s/ Michael M. Baylson
                                                                _______________________________
                                                                MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 19\19-2343 Speights v Simplura Health Grp\19cv2343 Order re Motion to Strike.docx


                                                           1
